Opinion issued October 6, 2015




                                          In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                ————————————
                                  NO. 01-15-00595-CV
                                ——————————
                          KECHINYERE AZAGA, Appellant
                                             V.
                   HOUSTON HOUSING AUTHORITY, Appellee



                 On Appeal from the County Civil Court at Law No. 1
                               Harris County, Texas
                        Trial Court Cause No. 1057222-002



                              MEMORANDUM OPINION

       Appellant, Kechinyere Azaga, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5 (requiring payment of

fees in civil cases unless indigent), 20.1 (listing requirements for establishing indigence);

see also TEX. GOV’T CODE ANN. § 51.207 (Vernon 2013), § 51.941(a) (Vernon 2013), §
101.041 (Vernon 2013) (listing fees in court of appeals); Order Regarding Fees Charged

in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial

Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007),

reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals). After being

notified that this appeal was subject to dismissal, appellant did not adequately respond.

See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary

dismissal of case).


       We dismiss the appeal for nonpayment of all required fees.


       We dismiss any pending motions as moot.


                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                            2